POLEN, Judge.
In Lageman v. Frank H. Furman, Inc., 697 So.2d 981 (Fla. 4th DCA 1997), we reversed the summary final judgment entered in favor of the insurance agent, Frank H. Furman, Inc., in the wrongful death/inadequate coverage dispute brought by plaintiff, Charlotte Lageman. This appeal involves the award of attorney’s fees in favor of Fur-man, pursuant to either section 768.79 or section 45.061, Florida Statutes (1995), in connection with an offer of judgment made by Furman. (The trial court did not specify the basis for its award.) As Furman properly concedes, since we reversed Furman’s summary final judgment, the award of attorney’s fees must be reversed as well.
REVERSED.
FARMER, J., concurs.
PARIENTE, BARBARA J., Associate Judge, concurs.